Fourth Court of Appeals
                                  San Antonio, Texas
                                       December 10, 2018

                                      No. 04-18-00587-CV

   Beatrice J. Janacek JARZOMBEK, Phillip Janacek, Ben J. Janacek, Kathryn M. Janacek
 Vajdos, Lawrence J. Janacek, Margaret R. Janacek Ryan, Sister Rebecca Janacek and Timothy
                                        E. Janacek,
                                         Appellants

                                               v.

                               MARATHON OIL COMPANY,
                                      Appellee

                 From the 218th Judicial District Court, Karnes County, Texas
                             Trial Court No. 18-01-00016-CVK
                           Honorable Stella Saxon, Judge Presiding


                                         ORDER
        The appellants’ motion to proceed with appeal without court reporter’s statement of facts
is hereby GRANTED.

                                                    _________________________________
                                                    Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of December, 2018.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court